Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1, 4, 9, 12, 14, 18 and 20 are objected to because of the following informalities:
Claim 1 recites limitation “ a dominant colour” in line 15.  It should be “the dominant colour”.
Claim 1 recites the limitations “ each of the dominant colours” in line 17 while  in line 6 recites “ a plurality of dominant colours”.    It should be “ each of the plurality of dominant colours”.
Claim 4 depends to claim 3 which was cancelled. For purpose of examination, claim 4 depends to claim 1.  
Claim 9 recites “ a representative..” in line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “non-transient” in line 5.  It should be “non-transitory”. Claim 12 recites the limitations “a dominant colour” in line 19. It should be “the dominant colour”.
Claim 12 recites the limitations “ each of the dominant colours” in lines 22-23 while  in line 9 recites “ a plurality of dominant colours”.    It should be “ each of the plurality of dominant colours”.
Claim 14 depends to claim 13 which was cancelled. For purpose of examination, claim 14 depends to claim 12.  
Claim 18 recites “ a representative..” in line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “non-transient” in line 1.  It should be “non-transitory” and claim 20 recites  “the storage medium…”in line 1. It should “ the non-transitory storage medium..”
 Claim 20 recites the limitations “a dominant colour” in line 15. It should be “the dominant colour”.
Claim 20 recites the limitations “ each of the dominant colours” in lines 17-18 while  in line 6 recites “ a plurality of dominant colours”.    It should be “ each of the plurality of dominant colours”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim recites the limitations “wherein associating a given file colour with a particular dominant colour comprises…” in lines 15-16. It is unclear if the claim refers to associating each file colour in the set of file colour or associating each file colour group with a dominant colour or further new limitations that associating a given file colour with a particular dominant colour. 
Claims 4-11, 21 are rejected based on rejection of claim 1.
Regarding independent claim 12, the claim recites the limitations ““wherein associating a given file colour with a particular dominant colour comprises…” in lines 19-20. It is unclear if the claim refers to associating each file colour in the set of file colour or associating each file colour group with a dominant colour or further new limitations that associating a given file colour with a particular dominant colour. 
Claims 14-18, 22 are rejected based on rejection of claim 12.
Regarding independent claim 20, the claim recites the limitations ““wherein associating a given file colour with a particular dominant colour comprises…” in lines 15-16. It is unclear if the claim refers to associating each file colour in the set of file colour or associating each file colour group with a dominant colour or further new limitations that associating a given file colour with a particular dominant colour.
Claim 4 depends to claim 1,  recites the limitations “ wherein calculating a representative cluster colour for a given cluster comprises…” in lines 1-2 while claim 1 recites “calculating a representative cluster colour for each cluster” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the claim refer to calculating a representative cluster colour for each cluster in claim 1 or further new limitation that calculating a representative cluster colour for a given cluster. 
Claim 6 depends to claim 5, recites the limitations “wherein the representative group colour determined for a given file colour group is…” while claim 5 recites “determining a representative group colour for each of the file colour groups in the set of file colour groups”.  It is unclear if the claim refers to the representative group colour determined for each of the file colour groups in the set of file colour groups or further new limitation that representative group colour determined for a given file colour group
Claim 7 depends to claim 5, recites the limitations “wherein determining a representative group colour for a given file colour group comprises” while claim 5 recites “determining a representative group colour for each of the file colour groups in the set of file colour groups”. It is unclear if the claim refers to determining a representative group colour for each of the file colour groups in the set of file colour groups or further new limitation that determining a representative group colour for a given file colour group.
Claim 8 depends to claim 5, recites “wherein the colour transformation describes a change in colour from the representative group colour of the particular file colour group to the new colour” while claim 5 recites “determining a representative group colour for each of the file colour groups in the set of file colour groups” and claim 1 recites “determining a colour transformation describing a change to the new colour; for each file colour associated with the particular file colour group..” in lines 24-26.   It is unclear wherein the colour transformation.. refer to claim 1 or something else.
Claim 10 depends to claim 5, recites the limitations “wherein in response to receiving the colour change input data..” while claim 1 recites “in response to receiving the colour change input data..” in lines 23.  It is unclear claim 10 depends to claim 5 or claim 1.
Claim 16 depends to claim 15, recites the limitations “wherein determining a representative group colour for a given file colour group comprises..” while claim 15 recites “determine a representative group colour for each of the file colour groups in the set of file colour groups.” It is unclear if the claim refers determine a representative group colour for each of the file colour groups in the set of file colour groups or further new limitation that determining a representative group colour for a given file colour group.
Claim 17 depends to claim 15, recites the limitations “wherein the colour transformation describes a change in colour..” while claim 15 recites “determine a representative group colour for each of the file colour groups in the set of file colour groups” and claim 12 recites “determine a colour transformation describing a change to the new colour; for each file colour associated with the particular file colour group..” in lines 29-31.   It is unclear wherein the colour transformation.. refer to claim 1 or something else.
Claim 19 depends to claim 15, recites the limitations “wherein in response to receiving the colour change input data” while claim 12 recites “in response to receiving the colour change input data..” in lines 28.  It is unclear claim 19 depends to claim 12 or something else.
Claim 21 depends to claim 5, recites the limitations “wherein determining a representative group colour for a given file colour group comprises” while claim 5 recites “determining a representative group colour for each of the file colour groups in the set of file colour groups”. It is unclear if the claim refers to determining a representative group colour for each of the file colour groups or further new limitation that determining a representative group colour for a given file colour.
Claim 22 depends to claim 15, recites the limitations “wherein determining a representative group colour for a given file colour group comprises” while claim 15 recites “determine a representative group colour for each of the file colour groups in the set of file colour groups.”. It is unclear if the claim refers determine a representative group colour for each of the file colour groups in the set of file colour groups or further new limitation that determining a representative group colour for a given file colour group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, 14- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phogat et al, U.S Patent Application Publication No. 2021/0042965 (“Phogat”) in view of Huiwen Chang et al., IDS, Palette-based Photo Recoloring, ACM Transactions on Graphics (Proc. SIGGRAPH), 34(4), July 2015 (“Chang”) further in view of Vallespi, IDS, U.S Patent Application Publication No.2020/0160567 (“Vallespi”)
Regarding independent claim 1, Phogat teaches a computer implemented method for recolouring a vector graphic (Figs.3-4; ¶0027 “In some embodiments, which involve target graphics that are vector graphics, the graphics editor leverages attributes specific to vector graphics in order to extract a target color palette used in the recoloring workflow described above. For instance, a target vector graphic includes path data. This path data specifies a shape of a path within the target vector graphic (e.g., parameters defining a rectangle, a circle, etc.) and color information for the path (e.g., stroke color, fill color, etc.). The graphics editor uses the color information of the path data to identify a set of colors for the target color palette, examples of which are described below. The graphics editor also uses the specified shapes of paths to compute densities (and associated weights) of these colors in the target color palette”), the method comprising:
processing, by a processing unit (¶0107 “The memory device 804 includes any suitable non-transitory computer-readable medium for storing data, program code, or both. A computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code 805”), the vector graphic to determine a set of file colours, each file colour in the set of file colours being a colour defined by the vector graphic (¶0034] In some embodiments, a target graphic 110, a source graphic 112, or both are represented as vector graphics. A vector graphic can be organized as a set of paths having attributes such as stroke color, fill color, etc. For example, in some vector graphics, the geometry of various shapes is modelled by bounded cubic Bezier splines. Such shapes are filled using solid colors (e.g., red, green, blue) or shading constructs that identify a set of discrete colors and a manner of deriving other colors from the discrete colors, such as linear or radial gradients that cause a display of color values that transition from a first discrete color of the shading construct to a second discrete color of the shading construct”; ¶0039 “In some embodiments, the graphics editor 102 uses the palette-extraction engine 108 to extract a target color palette from the target graphic 110, a source color palette from the source graphic 112, or both. A palette-extraction process involves identifying unique colors of a target graphic 110 or a source graphic 112. Examples of identifying unique colors include identifying pixel values of a graphic as rendered, identifying fill colors of a vector graphic, identifying discrete colors used to define a gradient in a vector graphic, or some combination thereof. A palette-extraction process also involves identifying respective densities of colors in the palette.”);
processing the vector graphic to determine a plurality of dominant colours defined by the vector graphic (¶0039 “In some embodiments, the graphics editor 102 uses the palette-extraction engine 108 to extract a target color palette from the target graphic 110, a source color palette from the source graphic 112, or both. A palette-extraction process involves identifying unique colors of a target graphic 110 or a source graphic 112. Examples of identifying unique colors include identifying pixel values of a graphic as rendered, identifying fill colors of a vector graphic, identifying discrete colors used to define a gradient in a vector graphic, or some combination thereof. A palette-extraction process also involves identifying respective densities of colors in the palette.”);wherein processing the vector graphic to determine the plurality of dominant colours comprises: 
rasterising the vector graphic to generate raster data (¶0089 “Continuing with this example of vector graphics having paths with constant colors, the palette-extraction engine 108 can implement block 608 by computing a value indicating how much of the planarized target vector graphic is occupied by a given color. To do so, the palette-extraction engine 108 computes a total number of pixels occupied by each path. For instance, palette-extraction engine 108 could create a temporary, rasterized copy of the target vector graphic from block 606 (e.g., in a buffer of a graphics processing unit). The palette-extraction engine 108 also determines the total pixel coverage of the rasterized target vector graphic (i.e., the total number of pixels used to render the rasterized target vector graphic). The palette-extraction engine 108 also determines, for each unique color identified at block 606, a respective number of pixels of the rasterized target vector graphic having the unique color. The palette-extraction engine 108 computes a respective weight for the unique color by normalizing the respective number of pixels having the unique color with respect to the total pixel coverage of the rasterized target vector graphic. For instance, the normalization could involve dividing the number of pixels for the unique color by the total number of pixels used to render the rasterized target vector graphic.”; ¶0095 “The palette-extraction engine 108 can also perform a palette-extraction process for a source color palette. An example of a palette-extraction process for a source color palette can include operations from blocks 610-616. At block 610, the process 600 involves quantizing, into bins, color values of pixels from the source graphic. For instance, the palette-extraction engine 108 can access a source graphic that is a raster graphic or generate a rasterized version of a source graphic that is a vector graphic. The palette-extraction engine 108 can identify color information for each pixel in the raster graphic. The palette-extraction engine 108 can quantize the pixels into bins based on the color information. This quantization, in some cases, allows for improved processing speeds (e.g., within milliseconds), thereby providing a more responsive and intuitive workflow (e.g., in the process 500)”);
processing the raster data to determine a plurality of clusters (gradient meshes, freeform gradients, etc.). In this example, the palette-extraction engine 108 can implement block 604 by identifying one or more paths from the target vector graphic that include a shading construct, and can implement block 606 using discrete colors specified in the shading construct. In one example, these discrete colors are the stop colors in a linear or radial gradient. To implement block 606, the palette-extraction engine 108 can rasterize each path in the target vector graphic having a shading construct. The palette-extraction engine 108 performs a k-means clustering process on each rasterized path of the target vector graphic.”);
calculating a representative cluster colour for each cluster (¶0092] For instance, the k-means clustering process is used to cluster points defined by vectors within a color space, where a given vector includes the color values (e.g., a luminance value, red/green value, and a blue/yellow value) defining a given color in the color space (e.g., the L*a*b* color space). The palette-extraction engine 108 computes, for each pixel in a given path, a set of L2 distances. Each L2 distance is computed between the pixel's color (i.e., the vector of color values for a pixel in a rasterized path) and a respective one of the cluster centers (i.e., the vector of color values for one of the discrete colors of the shading construct). The palette-extraction engine 108 classifies a given pixel as belonging to a certain cluster if the L2 distance for the pixel's color and the cluster center is less than the L2 distance for the pixel's color and any other cluster center”;¶[0094 “Continuing with this example involving shading constructs, the palette-extraction engine 108 can implement block 608 using the clusters resulting from the k-means clustering process. For instance, a color value at a cluster center can be used as one of the palette colors in a target color palette. The palette-extraction engine 108 can compute a weight for this palette color by identifying the number of pixels that have been classified as being in the cluster and normalizing the number of pixels using the total pixel coverage of the path.); and determining each representative cluster colour to be a dominant colour (¶[0076] At block 506, the process 500 involves mapping, via the palette flow, target color information included in the target graphic source color information to the source color palette. For instance, the color-update engine 106 accesses color information for pixels of a target graphic that is a raster graphic, color parameters of a target graphic that is a vector graphic, or some combination thereof. The color-update engine 106 determines that a given portion of the target graphic (e.g., one or more pixels, a path object, etc.) has a particular color. The color-update engine 106 identifies, for the particular color, the corresponding color within the target color palette. In examples involving paths with constant colors, the particular color and the corresponding color within the target color palette could be the same. In examples involving a palette color determined from a clustering process, the color-update engine 106 identifies which color within the target color palette was determined from the cluster to which the particular color was assigned.”; ¶0097 “At block 614, the process 600 involves computing the colors of the source color palette from the color clusters, where each color from the source color palette corresponds to a respective color cluster. For instance, the palette-extraction engine 108 selects a color at a cluster center (e.g., the L*a*b* values from the vector identifying the location of the cluster center) as one of the palette colors in the source color palette.”); 
 wherein associating a given file colour with a particular dominant colour comprises: calculating distances between the given file colour and each of the dominant colours (¶0068 “Continuing with this example, graphics editor 102 can access, from a non-transitory computer-readable medium used by the graphics editor 102, an objective function. The objective function could include a weighted summation of distances with respect to the colors of the target color palette and the colors of the source color palette, where the distances are weighed by flows with respect to the colors of the target color palette and the colors of the source color palette. For instance, each term of the weighted summation could include a distance that is weighted with a flow, where the distance is a distance between a pair of colors from the target color palette and the source color palette and the flow is a flow between that pair of colors ¶0092 “For instance, the k-means clustering process is used to cluster points defined by vectors within a color space, where a given vector includes the color values (e.g., a luminance value, red/green value, and a blue/yellow value) defining a given color in the color space (e.g., the L*a*b* color space). The palette-extraction engine 108 computes, for each pixel in a given path, a set of L2 distances. Each L2 distance is computed between the pixel's color (i.e., the vector of color values for a pixel in a rasterized path) and a respective one of the cluster centers (i.e., the vector of color values for one of the discrete colors of the shading construct). The palette-extraction engine 108 classifies a given pixel as belonging to a certain cluster if the L2 distance for the pixel's color and the cluster center is less than the L2 distance for the pixel's color and any other cluster center”).; and associating the given file colour with the particular dominant colour that the given file colour (0¶069] In this example, the graphics editor 102 can determine, subject to a set of constraints, the flows that minimize the objective function. The set of constraints can include the sum of flows for the target color in the target color palette being less than or equal to the weight of the target color in the target color distribution. The set of constraints can also include the sum of flows for the source color in the source color palette being less than or equal to the weight of the source color in the source color distribution. The set of constraints can also include the sum of the flows with respect to the colors of the target color palette and the colors of the source color palette being equal to the total flow constraint.”);
receiving, via an input device, colour change input data defining a particular file colour and a new colour; and  in response to receiving the colour change input data: determining a colour transformation describing a change to the new colour(¶0063 “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.”); 
for each file colour associated with the particular file colour, calculating a corresponding transformed file colour using the colour transformation (¶0063 “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”); 
recolouring the vector graphic by replacing each file colour associated with the particular file colour with its corresponding transformed file colour (¶0038 “ In some embodiments, the color-update engine 106 generates a mapping by determining parameters of a transfer function. The transfer function indicates how to transform a distribution of colors found in the source graphic 112 into a distribution of colors found in the target graphic 110. A distribution of colors includes colors from a graphic's color palette (e.g., colors defining a color theme depicted in the graphic) and associated densities of the colors. In a simplified example, a density for a particular color in a graphic could be a proportion of the graphic, as rendered, that includes that particular color. The color-update engine 106 computes parameters of the transfer function by modeling, as a flow-optimization problem, the transformation of a source graphic's color distribution into a target graphic's color distribution. Solving the flow-optimization problem involves determining flows from source colors to target colors, e.g., determining which weighted combinations of source colors result in a given target color, or vice versa.”); 
and displaying, on a display, the recoloured vector graphic (¶0104 “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.”; ¶0115 “ FIG. 10 depicts an example of a recoloring process using different luminance control settings. In this example, a target graphic 1002 is recolored, using a source graphic 1004, to generate various recolored target graphics 1006 and 1008. The recolored target graphic 1006 is generated with a recoloring process that includes a transfer of luminance values. The recolored target graphic 1008 is generated with a recoloring process that excludes luminance values from a color transfer. Thus, the recolored target graphic 1008 has a similar brightness and/or contrast as compared to the target graphic 1002, while being recolored with colors that more closely resemble the blue and gray coloring in the source graphic 1004”) Phogat is understood to be silent on the remaining limitations of claim 1. 
In the same field of endeavor, Chang teaches processing, by a processing unit, the graphic to determine a set of file colours, each file colour in the set of file colours being a colour defined by the graphic ( section1 Introduction, “Our approach specifies both the colors to be manipulated and the modifications to these colors via a color palette – a small set of colors that digest the full range of colors in the image. Given an image, we generate a suitable palette. The user can then modify the image by modifying the colors in the palette (Figure 1).  ;
processing the graphic to determine a plurality of dominant colours defined by the graphic (Abstract, “Image editing applications offer a wide array of tools for color manipulation. ..This system is comprised of several components: a GUI that is easy to learn and understand, an efficient algorithm for creating a color palette from an image, and a novel color transfer algorithm that recolors the image based on a user-modified palette”; section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”); wherein processing the  graphic to determine the plurality of dominant colours comprises: 
processing the raster data to determine a plurality of clusters; calculating a representative cluster colour for each cluster; and determining each representative cluster colour to be a dominant colour (3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing….Next we choose bin with the highest remaining weight ni, repeating until k initial “means” have been chosen. This approach is deterministic and initializes the k-means with large clusters that are far from each other.”);
 generating a set of file colour groups by associating each file colour in the set of file colours with a file colour group, each file colour group being associated with a dominant colour defined by the graphic (section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”; see section 3.5, second and fourth paragraph “First we devise the function f1 for the simple case where the original palette contains a single color C, and the user modifies it to be color C0 (Figure 5b). For any color x we would like to know x0 = f1(x). In general we want to translate colors in the same direction, and a naive strategy might simply add exactly the same offset vector (C0 􀀀 C) to every x…. The k2 unknown coefficients ij are found by solving a system of k2 equations: k of which require wi(Ci) = 1 and k2 􀀀 k of which require wj6=i(Ci) = 0. This means that in effect, for each pixel color x in the image, weights of w=1 or w=0 are assigned to each palette color, effectively putting each color in the image inside or outside of the corresponding color group for palette color C. ).; 
receiving, via an input device, colour change input data defining a particular file colour group and a new colour (section 3.3 Color Transfer Goals, “Now we have a set of palette colors {Ci}, and our GUI allows the user to modify the palette colors to {C0i} as a way of adjusting the colors in the image”); and
 in response to receiving the colour change input data: determining a colour transformation describing a change to the new colour; for each file colour associated with the particular file colour group, calculating a corresponding transformed file colour using the colour transformation; recolouring the graphic by replacing each file colour associated with the particular file colour group with its corresponding transformed file colour (3.3 Color Transfer Goals, “the association ({Ci}; {C0i}) defines a transfer function f that maps colors in the original image to colors in the edited image”; section 1, 3.5, 3.6 as whole, in particular section 1,third paragraph “The user can then modify the image by modifying the colors in the palette (Figure 1). The image is changed globally such that the chosen colors are interpolated exactly with a smooth falloff in color space expressed through radial basis functions”; . 3.5, 1-2 paragraphs: “In the last section we devised a simple luminance transfer function fL that adjusts the luminances of pixels based on those of the palette. In this section we introduce a more complex transfer function fab that plays an analogous role in the ab channels”; section 3.6, first paragraph “Finally, to recolor each pixel in the image use trilinear interpolation on eight nearest grid values.”) ; and  displaying, on a display, the recoloured graphic (Fig.1, Fig.4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method recoloring an object in the target color with the modified target color of Phogat with recoloring an image by editing a color palette of Chang because this modification would allow non-experts to recolor an image by editing a color palette (abstract of Chang).  Both Phogat and Chang are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Vallespi teaches calculating distances between the given file colour and each of the dominant colours; and  associating the given file colour with the particular dominant colour that the given file colour is closest to (¶0034” In an example, the palette harmony module 112 receives the output of color palette module 110 and computes an aggregate hue distance from each color of the color palette to the closest axis of the harmonic template. The palette harmony module 112 may compute the aggregate hue distance after applying a global rotation angle to the harmonic template. The palette harmony module 112 defines the global rotation angle as the angle measured from a reference, such as from a location, such as the red primary located at (0, 1, 1) on the HSV color space, that minimizes the distance between the first color of the color palette and a first axis of the harmonic template.” ¶0046-0047 “Continuing the previous example from FIG. 3, the palette harmony module 112 applies various harmonic templates of harmonic template database 113. In this example, the angular distance between first color 310A and second color 310C is compared to various harmonic templates of harmonic template database 113. In some embodiments, the palette harmony module 112 applies a global rotation angle to multiple axes of the harmonic template. Applying the global rotation angle causes the first axis of the harmonic template to pass through the center of the HSV color space and the first color at the first position. The palette harmony module 112 measures the global rotation angle from a reference position, which in some cases is the primary color “red” at (0, 1, 1). The palette harmony module 112 determines a closest color harmonic template by computing the aggregate hue distance between each color and the closest axis. In this example, the palette harmony module 112 determines that the harmonic template for the first color at the first position and the second color at the second position is a triad harmonic template. Further details regarding the computation of the harmonic template are discussed in relation to FIG. 4. [0047] In additional or alternative embodiments involving the example of FIG. 3, the angular distances between first color 310A, second color 310C, third color 310B, fourth color 310D, and fifth color 310E are compared to various harmonic templates of harmonic template database 113. The palette harmony module 112 applies a global rotation angle to multiple axes of the harmonic template such that the first axis of the harmonic template passes through the center of the HSV color space and minimizes the aggregate hue distance from each of the colors 310A-E to the closest axis of the harmonic template as applied. For example, as illustrated in FIG. 3, the palette harmony module 112 computes the distance between the first color 310A and third color 310B. The palette harmony module 112 determines that the first axis of harmonic template will minimize aggregate hue distance when placed between the first color 310A and the third color 310B.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify method recoloring an object in the target color with the modified target color of Phogat and recoloring an image by editing a color palette of Chang with minimize the aggregate hue distance from each of the color and computing the distance between colors as seen in Vallespi because this modification would modify the color palette (abstract of Vallespi). 
Thus, the combination of Phogat, Chang and Vallespi teaches a computer implemented method for recolouring a vector graphic, the method comprising: processing, by a processing unit, the vector graphic to determine a set of file colours, each file colour in the set of file colours being a colour defined by the vector graphic; processing the vector graphic to determine a plurality of dominant colours defined by the vector graphic, wherein processing the vector graphic to determine the plurality of dominant colours comprises: rasterising the vector graphic to generate raster data; processing the raster data to determine a plurality of clusters; calculating a representative cluster colour for each cluster; and determining each representative cluster colour to be a dominant colour; generating a set of file colour groups by associating each file colour in the set of file colours with a file colour group, each file colour group being associated with a dominant colour defined by the vector graphic, wherein associating a given file colour with a particular dominant colour comprises: calculating distances between the given file colour and each of the dominant colours; and associating the given file colour with the particular dominant colour that the given file colour is closest to; receiving, via an input device, colour change input data defining a particular file colour group and a new colour; and in response to receiving the colour change input data: determining a colour transformation describing a change to the new colour; for each file colour associated with the particular file colour group, calculating a corresponding transformed file colour using the colour transformation; recolouring the vector graphic by replacing each file colour associated with the particular file colour group with its corresponding transformed file colour; and displaying, on a display, the recoloured vector graphic.
Regarding claim 4, Phogat, Chang and Vallespi teaches the computer implemented method according to claim 3, wherein calculating a representative cluster colour for a given cluster comprises calculating an average colour of all pixels associated with the given cluster (¶0092 of Phogat “For instance, the k-means clustering process is used to cluster points defined by vectors within a color space, where a given vector includes the color values (e.g., a luminance value, red/green value, and a blue/yellow value) defining a given color in the color space (e.g., the L*a*b* color space). The palette-extraction engine 108 computes, for each pixel in a given path, a set of L2 distances. Each L2 distance is computed between the pixel's color (i.e., the vector of color values for a pixel in a rasterized path) and a respective one of the cluster centers (i.e., the vector of color values for one of the discrete colors of the shading construct). The palette-extraction engine 108 classifies a given pixel as belonging to a certain cluster if the L2 distance for the pixel's color and the cluster center is less than the L2 distance for the pixel's color and any other cluster center. section 3.2 Automatic Palette Selection of Chang, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”; see section 3.5, second and fourth paragraph “First we devise the function f1 for the simple case where the original palette contains a single color C, and the user modifies it to be color C0 (Figure 5b). For any color x we would like to know x0 = f1(x). In general we want to translate colors in the same direction, and a naive strategy might simply add exactly the same offset vector (C0 􀀀 C) to every x…. The k2 unknown coefficients ij are found by solving a system of k2 equations: k of which require wi(Ci) = 1 and k2 􀀀 k of which require wj6=i(Ci) = 0. This means that in effect, for each pixel color x in the image, weights of w=1 or w=0 are assigned to each palette color, effectively putting each color in the image inside or outside of the corresponding color group for palette color C. ) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, Phogat, Chang and Vallespi teach the computer implemented method according to claim 1, further comprising determining a representative group colour for each of the file colour groups in the set of file colour groups (¶0097 of Phogat “At block 614, the process 600 involves computing the colors of the source color palette from the color clusters, where each color from the source color palette corresponds to a respective color cluster. For instance, the palette-extraction engine 108 selects a color at a cluster center (e.g., the L*a*b* values from the vector identifying the location of the cluster center) as one of the palette colors in the source color palette.”; whole section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”; see section 3.5, second and fourth paragraph “First we devise the function f1 for the simple case where the original palette contains a single color C, and the user modifies it to be color C0 (Figure 5b). For any color x we would like to know x0 = f1(x). In general we want to translate colors in the same direction, and a naive strategy might simply add exactly the same offset vector (C0 􀀀 C) to every x…. The k2 unknown coefficients ij are found by solving a system of k2 equations: k of which require wi(Ci) = 1 and k2 􀀀 k of which require wj6=i(Ci) = 0. This means that in effect, for each pixel color x in the image, weights of w=1 or w=0 are assigned to each palette color, effectively putting each color in the image inside or outside of the corresponding color group for palette color C.”; ¶0062 of Vallespi “ In alternative or additional embodiments, the color palette module 110 can determine the color palette 304 by other means such as receiving a set of selected colors from a user interaction, or an arbitrary set of colors generated by the electronic image processing application 102 can apply the transformations represented by a function of the color palette 304 and the modified color palette 114.  )In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, wherein the representative group colour determined for a given file colour group is the dominant colour associated with that file colour group (¶0055 of Phoget “In such embodiments, the recoloring tool 104 can represent colors of a source graphic in an L*a*b* color space, where a given color is represented as a color vector having a luminance vector element (L*) and vector elements for the a* and b* channels. The luminance vector element identifies a luminance value. The recoloring tool 104 can be configured to include or exclude such luminance values when computing flows. In the example of FIGS. 3 and 4, the luminance-control interface element 314 can be used to select these configurations. For instance, if the recoloring tool 104 receives a user input to the luminance-control interface element 314 (e.g., selecting or de-selecting a checkbox), the recoloring tool 104 can respond to the user input by modifying a luminance control setting of the graphics editor 102. If the luminance control setting indicates that luminance values should be excluded from a palette-extraction process, the recoloring tool 104 can cause a palette-extraction engine 108 to apply a palette-extraction process to color vectors of a source graphic in a manner that excludes the luminance vector element. If the luminance control setting indicates that luminance values should be included in a palette-extraction process, the recoloring tool 104 can cause a palette-extraction engine 108 to apply a palette-extraction process to color vectors of a source graphic in a manner that includes the luminance vector element.”; whole section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”; see section 3.5, second and fourth paragraph “First we devise the function f1 for the simple case where the original palette contains a single color C, and the user modifies it to be color C0 (Figure 5b). For any color x we would like to know x0 = f1(x). In general we want to translate colors in the same direction, and a naive strategy might simply add exactly the same offset vector (C0 􀀀 C) to every x…. The k2 unknown coefficients ij are found by solving a system of k2 equations: k of which require wi(Ci) = 1 and k2 􀀀 k of which require wj6=i(Ci) = 0. This means that in effect, for each pixel color x in the image, weights of w=1 or w=0 are assigned to each palette color, effectively putting each color in the image inside or outside of the corresponding color group for palette color C.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 7, Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, wherein determining a representative group colour for a given file colour group comprises calculating an average colour of all file colours associated with the given file colour group (¶0092] For instance, the k-means clustering process is used to cluster points defined by vectors within a color space, where a given vector includes the color values (e.g., a luminance value, red/green value, and a blue/yellow value) defining a given color in the color space (e.g., the L*a*b* color space). The palette-extraction engine 108 computes, for each pixel in a given path, a set of L2 distances. Each L2 distance is computed between the pixel's color (i.e., the vector of color values for a pixel in a rasterized path) and a respective one of the cluster centers (i.e., the vector of color values for one of the discrete colors of the shading construct). The palette-extraction engine 108 classifies a given pixel as belonging to a certain cluster if the L2 distance for the pixel's color and the cluster center is less than the L2 distance for the pixel's color and any other cluster center.”; ¶0094 “Continuing with this example involving shading constructs, the palette-extraction engine 108 can implement block 608 using the clusters resulting from the k-means clustering process. For instance, a color value at a cluster center can be used as one of the palette colors in a target color palette. The palette-extraction engine 108 can compute a weight for this palette color by identifying the number of pixels that have been classified as being in the cluster and normalizing the number of pixels using the total pixel coverage of the path.”; whole section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing”; see section 3.5, second and fourth paragraph “First we devise the function f1 for the simple case where the original palette contains a single color C, and the user modifies it to be color C0 (Figure 5b). For any color x we would like to know x0 = f1(x). In general we want to translate colors in the same direction, and a naive strategy might simply add exactly the same offset vector (C0 􀀀 C) to every x…. The k2 unknown coefficients ij are found by solving a system of k2 equations: k of which require wi(Ci) = 1 and k2 􀀀 k of which require wj6=i(Ci) = 0. This means that in effect, for each pixel color x in the image, weights of w=1 or w=0 are assigned to each palette color, effectively putting each color in the image inside or outside of the corresponding color group for palette color C.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 8, Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, wherein the colour transformation describes a change in colour from the representative group colour of the particular file colour group to the new colour (¶0063 of Phogat “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 of Phogat“In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.”; 3.3 Color Transfer Goals Chang, “the association ({Ci}; {C0i}) defines a transfer function f that maps colors in the original image to colors in the edited image”; section 1, 3.5, 3.6 as whole, in particular section 1,third paragraph “The user can then modify the image by modifying the colors in the palette (Figure 1). The image is changed globally such that the chosen colors are interpolated exactly with a smooth falloff in color space expressed through radial basis functions”; . 3.5, 1-2 paragraphs: “In the last section we devised a simple luminance transfer function fL that adjusts the luminances of pixels based on those of the palette. In this section we introduce a more complex transfer function fab that plays an analogous role in the ab channels”; section 3.6, first paragraph “Finally, to recolor each pixel in the image use trilinear interpolation on eight nearest grid values.” 3.5 Color Transfer (ab), “In the last section we devised a simple luminance transfer function fL that adjusts the luminances of pixels based on those of the palette. In this section we introduce a more complex transfer function fab that plays an analogous role in the ab channels. The design of this function is not guided by the monotonicity concern, but it does target the other requirements….”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 9, Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, further comprising causing a representative group colour of at least one file colour group to be displayed in a user interface (¶0102 “In some embodiments, one or more weights used in the computation of a palette flow are modified via one or more user inputs. For instance, the graphics editor 102 can present, in a recoloring tool 104, a weight-modification interface element. FIG. 7 depicts an example of a weight-modification interface element 702 prior to a user modification and a corresponding weight-modification interface element 704 after a user modification. In this example, the weight-modification interface element 702 displays visual indicators (i.e., colored rectangles) of five different colors (i.e., pink, green, orange, white, and blue) in a color palette. The heights of the visual indicators indicate weights of the different colors. In this simplified example, the weight-modification interface element 702 indicates a weight of 0.2 for each color. The weight-modification interface element 702 can receive user input (e.g., via a slider) that indicates a user-specified weight for one or more colors in the source color palette. The graphics editor 102 can respond to receiving this user input by modifying one or more weights of one or more colors in the source color palette. The graphics editor 102 can also indicate the modified weight by updating the appearance of the weight-modification interface element 702 to obtain weight-modification interface element 704. In this example, the weight-modification interface element 704 displays modified visual indicators (i.e., colored rectangles) of five different colors (i.e., pink, green, orange, white, and blue) in a color palette. The modified heights of the visual indicators indicate weights of the different colors. In this simplified example, the weight-modification interface element 704 indicates a weight of 0.3 for the pink color, which was modified from the weight of 0.2 indicated by the weight-modification interface element 704, and a weight of 0.175 for each other color in the color palette. The graphics editor 102 uses these modified weights to compute a palette flow in the manner described above.”; abstract of Chang “GUI that is easy to learn and understand, an efficient algorithm for creating a color palette from an image, and a novel color transfer algorithm that recolors the image based on a user-modified palette.; 3.3 Color Transfer Goals of Chang, “Now we have a set of palette colors {Ci}, and our GUI allows the user to modify the palette colors to {C0i} as a way of adjusting the colors in the image. That is, the association ({Ci}; {C0i}) defines a transfer function f that maps colors in the original image to colors in the edited image.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 10, Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, wherein in response to receiving the colour change input data the method further comprises calculating a new representative group colour for the particular file colour group (¶0063 of Phogat “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 of Phogat “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.”; section 1. Introduction, third paragraph of Chang “Our approach specifies both the colors to be manipulated and the modifications to these colors via a color palette – a small set of colors that digest the full range of colors in the image. Given an image, we generate a suitable palette. The user can then modify the image by modifying the colors in the palette (Figure 1). The image is changed globally such that the chosen colors are interpolated exactly with a smooth falloff in color space expressed through radial basis functions. These operations are performed in LAB color space to provide perceptual uniformity in the falloff. The naive application of this paradigm would in general lead to several kinds of artifacts. First, some pixels could go out of gamut. Simply clamping to the gamut can cause a color gradient to be lost. Therefore we formulate the radial falloff in color space so as to squeeze colors towards the gamut boundary. Second, many natural palette modifications would give rise to unpleasant visual artifacts wherein the relative brightness of different pixels is inverted. Thus, our color transfer function is tightly coupled with a subtle GUI affordance that together ensure monotonicity in the resulting changes in luminance.”) In addition, the same motivation is used as the rejection for clam 1.
Regarding claim 11, Phogat, Chang and Vallespi teach the computer implemented method according to claim 10, wherein:
 prior to receiving the colour change input data, the method further comprises causing the representative group colour of the particular file colour group to be displayed in a user interface(¶0063 of Phogat “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 of Phogat “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.” abstract of Chang “GUI that is easy to learn and understand, an efficient algorithm for creating a color palette from an image, and a novel color transfer algorithm that recolors the image based on a user-modified palette.; 3.3 Color Transfer Goals of Chang, “Now we have a set of palette colors {Ci}, and our GUI allows the user to modify the palette colors to {C0i} as a way of adjusting the colors in the image. That is, the association ({Ci}; {C0i}) defines a transfer function f that maps colors in the original image to colors in the edited image.”); and 
after receiving the colour change input data, the method further comprises causing the new representative group colour for the particular file colour group to be displayed in the user interface (¶0063 of Phogat “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 of Phogat “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.” abstract of Chang “GUI that is easy to learn and understand, an efficient algorithm for creating a color palette from an image, and a novel color transfer algorithm that recolors the image based on a user-modified palette.; 3.3 Color Transfer Goals of Chang, “Now we have a set of palette colors {Ci}, and our GUI allows the user to modify the palette colors to {C0i} as a way of adjusting the colors in the image. That is, the association ({Ci}; {C0i}) defines a transfer function f that maps colors in the original image to colors in the edited image.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 12, Phogat teaches a computer processing system  (Fig. 8) comprising: processing unit (¶0107] The memory device 804 includes any suitable non-transitory computer-readable medium for storing data, program code, or both. A computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code 805); an input device (Fig.8 ( item120)); a display (¶0105] Any suitable computing system or group of computing systems can be used for performing the operations described herein. For example, FIG. 8 depicts an example of a computing system 800. In some aspects, the computing system 800 includes a processing device 802 that executes program code 805 (e.g., the graphics editor 102), a memory device 804 that stores various program data 807 computed or used by operations in the program code 805 (e.g., source graphics, target graphics, color palettes, etc.), one or more input devices 812, and a presentation device 814 that displays graphical content generated by executing the program code 805. For illustrative purposes, FIG. 8 depicts a single computing system on which the program code 805 is executed, the program data 807 is stored, and the input devices 812 and presentation device 814 are present”); and a non-transient computer-readable storage medium storing instructions, which when executed by the processing unit (¶0107] The memory device 804 includes any suitable non-transitory computer-readable medium for storing data, program code, or both. A computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code 805. Non-limiting examples of a computer-readable medium include a magnetic disk, a memory chip, a ROM, a RAM, an ASIC, optical storage, magnetic tape or other magnetic storage, or any other medium from which a processing device can read instructions. The program code 805 may include processor-specific instructions generated by a compiler or an interpreter from code written in any suitable computer-programming language, including, for example, C, C++, C#, Visual Basic, Java, Python, Perl, JavaScript, and ActionScript.”), cause the processing unit to: the remaining limitations of claim 12 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 14, Phogat, Chang and Vallespi teach the computer processing system according to claim 13, the remaining limitations of claim 14 is similar in scope to claim 4 and therefore rejected under the same rationale.
Regarding claim 15, Phogat, Chang and Vallespi teach the computer processing system according to claim 12, wherein execution of the instructions further cause the processing unit to the remaining limitations of claim 15 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding claim 16, Phogat, Chang and Vallespi teach the computer processing system according to claim 15, the remaining limitations of claim 16 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 17, Phogat, Chang and Vallespi teach the computer processing system according to claim 15, the remaining limitations of claim 17 is similar in scope to claim 8 and therefore rejected under the same rationale.
Regarding claim 18, Phogat, Chang and Vallespi teach the computer processing system according to claim 15, wherein execution of the instructions further cause the processing unit to the remaining limitations of claim 18 is similar in scope to claim 9 and therefore rejected under the same rationale.
Regarding claim 19, Phogat, Chang and Vallespi teach the computer processing system according to claim 15, wherein in response to receiving the colour change input data execution of the instructions further cause the processing unit to: calculate a new representative group colour for the particular file colour group; and display the new representative group colour in the user interface on the display (¶0063 of Phogat “At block 504, the process 500 involves computing a palette flow that maps colors of the target color palette to colors of the source color palette. For instance, the color-update engine 106 determines parameters of a transfer function that maps a distribution of colors in the source graphic to a distribution of colors in the target graphics.”¶0104 of Phogat “In some embodiments, the graphics editor 102 updates a preview of a recolored target graphic to display how changes in the weights of the source color palette will impact the recolored target graphic. For instance, a preview of a recolored target graphic could initially depict a recolored target graphic that is generated using an initial palette flow, i.e., a palette flow computed using weights in the source color palette that are identified in a palette-extraction process. If the graphics editor 102 receives a user input to a weight-modification interface element, the graphics editor 102 changes the preview from the recolored target graphic as initially depicted to the recolored target graphic generated with the one or more user-modified weights for the source color palette.”; section 1. Introduction, third paragraph of Chang “Our approach specifies both the colors to be manipulated and the modifications to these colors via a color palette – a small set of colors that digest the full range of colors in the image. Given an image, we generate a suitable palette. The user can then modify the image by modifying the colors in the palette (Figure 1). The image is changed globally such that the chosen colors are interpolated exactly with a smooth falloff in color space expressed through radial basis functions. These operations are performed in LAB color space to provide perceptual uniformity in the falloff. The naive application of this paradigm would in general lead to several kinds of artifacts. First, some pixels could go out of gamut. Simply clamping to the gamut can cause a color gradient to be lost. Therefore we formulate the radial falloff in color space so as to squeeze colors towards the gamut boundary. Second, many natural palette modifications would give rise to unpleasant visual artifacts wherein the relative brightness of different pixels is inverted. Thus, our color transfer function is tightly coupled with a subtle GUI affordance that together ensure monotonicity in the resulting changes in luminance.”) In addition, the same motivation is used as the rejection for clam 1.
 Regarding independent claim 20, Phogat teaches a non-transient storage medium readable by a processing unit, the storage medium storing instructions executable by the processing unit to cause the processing unit to(¶0107] The memory device 804 includes any suitable non-transitory computer-readable medium for storing data, program code, or both. A computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code 805. Non-limiting examples of a computer-readable medium include a magnetic disk, a memory chip, a ROM, a RAM, an ASIC, optical storage, magnetic tape or other magnetic storage, or any other medium from which a processing device can read instructions. The program code 805 may include processor-specific instructions generated by a compiler or an interpreter from code written in any suitable computer-programming language, including, for example, C, C++, C#, Visual Basic, Java, Python, Perl, JavaScript, and ActionScript.”): the remaining limitations of claim 20 is similar in scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 21,  Phogat, Chang and Vallespi teach the computer implemented method according to claim 5, wherein determining a representative group colour for a given file colour group comprises calculating a new colour based on the file colours that are members of the given colour group (¶0055 of Phogat “ In such embodiments, the recoloring tool 104 can represent colors of a source graphic in an L*a*b* color space, where a given color is represented as a color vector having a luminance vector element (L*) and vector elements for the a* and b* channels. The luminance vector element identifies a luminance value. The recoloring tool 104 can be configured to include or exclude such luminance values when computing flows. In the example of FIGS. 3 and 4, the luminance-control interface element 314 can be used to select these configurations. For instance, if the recoloring tool 104 receives a user input to the luminance-control interface element 314 (e.g., selecting or de-selecting a checkbox), the recoloring tool 104 can respond to the user input by modifying a luminance control setting of the graphics editor 102. If the luminance control setting indicates that luminance values should be excluded from a palette-extraction process, the recoloring tool 104 can cause a palette-extraction engine 108 to apply a palette-extraction process to color vectors of a source graphic in a manner that excludes the luminance vector element. If the luminance control setting indicates that luminance values should be included in a palette-extraction process, the recoloring tool 104 can cause a palette-extraction engine 108 to apply a palette-extraction process to color vectors of a source graphic in a manner that includes the luminance vector element. “¶0089] Continuing with this example of vector graphics having paths with constant colors, the palette-extraction engine 108 can implement block 608 by computing a value indicating how much of the planarized target vector graphic is occupied by a given color. To do so, the palette-extraction engine 108 computes a total number of pixels occupied by each path. For instance, palette-extraction engine 108 could create a temporary, rasterized copy of the target vector graphic from block 606 (e.g., in a buffer of a graphics processing unit). The palette-extraction engine 108 also determines the total pixel coverage of the rasterized target vector graphic (i.e., the total number of pixels used to render the rasterized target vector graphic). The palette-extraction engine 108 also determines, for each unique color identified at block 606, a respective number of pixels of the rasterized target vector graphic having the unique color. The palette-extraction engine 108 computes a respective weight for the unique color by normalizing the respective number of pixels having the unique color with respect to the total pixel coverage of the rasterized target vector graphic. For instance, the normalization could involve dividing the number of pixels for the unique color by the total number of pixels used to render the rasterized target vector graphic.”; whole section 3.2 Automatic Palette Selection, “This section describes our automatic approach for creating a palette based on an image, using a variant of the k-means algorithm. Our goal is to select a set of k colors {Ci} that distill the main color groups in the image, to be used as “controls” during editing. The choice of k matters, and often depends on the image as well as the user’s desired modifications. If k is too small, then some colors to be changed might not be well-represented among {Ci}. On the other hand if k is too large, the user may have to change a large subset of {Ci} to get a desired change. There are automatic methods for choosing k (e.g., [Pelleg and Moore 2000]), but in our application this choice depends heavily on the user’s intentions. Thus we leave the choice of k up to the user. We find that k 2 [3; 7] works well for typical operations, and use k = 5 by default….”; ¶0003 of Vallespi  “A common method of analysis for the colors of an electronic image is extracting a subset of colors from the electronic image to a color palette. The subset of colors has relationships that can be represented in a color space by angular or linear distances. For instance, color harmony is a predefined set of relationships between a subset of colors that are established based on the aesthetic quality of the image based on the way the human eye perceives color and contrast”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 22, Phogat, Chang and Vallespi teach the computer processing system according to claim 15, the remaining limitations of claim 22 is similar in scope to claim 21 and therefore rejected under the same rationale.

Contact 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619